DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 27, 2021, the objections the drawings, specifications and the 112(b) rejections in the previous office action (dated 06/09/21), are hereby withdrawn. Claims 1, 4, 7 and 8 have been amended, claims 5-6 were previously presented, and claims 2-3 and 9-10 have been cancelled. 
Therefore, claims 1 and 4-8 is currently pending. 

Drawings
The drawings were received on August 27, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 and 4-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein the plastic upper cover layer and the plastic lower cover layer are integrally formed to fasten and wrap the compartment upper cover and the stainless steel cylinder body; and a stainless steel outer cover layer is further arranged on the plastic upper cover layer, the plastic upper cover layer is adhered and fixed to the stainless steel outer cover layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736